Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant has amended claim language to include allowable subject matter (See previous office action) from previous dependent claims to now read as “A stop announcement system, comprising: at least one platform beacon disposed on at least one stop site of a transportation means for identifying a position message of the stop site the at least one platform beacon capable of sending a message of position change according to the position change of the transportation means relative to the stop site; and at least one stop announcement device disposed on the transportation means for receiving the message of position change and sending a corresponding stop announcement message when the transportation means moves into a range of a preset communication distance of the at least one platform beacon; wherein the stop announcement message at least comprises a prompt message of entering into the stop site and/or a prompt message of stopping on the stop site and/or a prompt message of leaving the stop site; and at least one transportation means beacon disposed on the transportation means; the transportation means beacon receiving the message of position change sent from the at least one platform beacon, and sending the message of position change to the at least one stop announcement device when the transportation means moves into the range of the preset communication distance of the at least one platform beacon; 2wherein the transportation means comprises N carriages, a first carriage to a Nth carriage are sequentially connected from a head to a tail of the transportation means' the stop announcement system comprises: a plurality of the stop announcement devices respectively disposed in each of the carriages; the stop announcement devices disposed in the first carriage to the Nth carriage being a first stop announcement device to a Nth stop announcement device sequentially; the first stop announcement device to the Nth stop announcement device sequentially receiving a message of a first position change sent from the at least one platform beacon, and sending a prompt message of entering into the stop site when the first carriage to the Nth carriage sequentially move into the range of the preset communication distance of the at least one platform beacon; the first stop announcement device to the Nth stop announcement device sequentially receiving a message of a second position change sent from the at least one platform beacon, and sending a prompt message of stopping on the stop site when the first carriage to the Nth carriage sequentially move into the range of the preset communication distance of the at least one platform beacon, and stop moving; and the first stop announcement device to the Nth stop announcement device; sequentially receiving a message of a third position change sent from the at least one platform beacon, and sending a prompt message of leaving the stop site when the first carriage to the Nth carriage continue to advance from a state of stopping moving to sequentially move out of the range of the preset communication distance of the at least one platform beacon.”   
Also amended,  “A stop position announcement system comprising: a plurality of platform beacons capable of being installed on a train station platform; wherein the plurality of platform beacons is capable of: a) establishing communication connection with smart mobile devices within a pre- determined range of the platform beacon; and b) issuing a message to the smart mobile devices within the pre-determined range, the message indicating a location on the train station platform; such that smart mobile devices carried by the carriage of a train into the pre-determined range is able to receive the message while the smart mobile devices remain within the pre-determined range, 11the plurality of platform beacons spaced on the train station platform such that the pre-determined range of each platform beacon is limited to reach a respective carriage of a train when the train is fully parked within the station, and carriages adjacent the respective carriage is beyond the pre-determined range.”
	During the time of the said invention, there was no prior art that taught the scope of the invention in its entirety as in stands, hence as a result, the examiner acknowledges the applicant’s invention as novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685